DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/09/2022.
Claim 1 has been amended. No claims have been newly added or newly canceled.

Claims 1-17 are currently pending.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.

Claims 1-9 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “wherein the adherent cells are fibroblasts or mesenchymal stem cells” renders the claim indefinite. This phrase indicates that fibroblasts are optional which contradicts the parent claim which requires that the adherent cells are fibroblasts.
Regarding claim 9, the phrase “wherein the ratio of hepatocytes to the adherent cells is from 10:1 to 1:10 renders the claim indefinite. This phrase indicates that the ratio of hepatocytes to adherent fibroblasts is optional in the range of 1:1 to 1:10 which contradicts the parent claim which requires that the ratio is from 1:1 to 1:10.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the phrase “wherein the adherent cells are primate fibroblasts” does not further limit the parent claim because the parent claim already recites this limitation.
Regarding claim 7, the phrase “wherein the hepatocytes are primary hepatocytes” does not further limit the parent claim because the parent claim already recites this limitation.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khetani et al (WO 2016/210163-newly cited) in view of Yarmush et al (US 2012/0129207-newly cited).
Regarding claims 1-3, 7 and 9, Khetani teach co-cultures of a population of hepatocytes and at least one non-parenchymal cell population for the purpose of creating an engineered model of fibrotic diseases for screening and evaluating drug candidates. The hepatocyte co-culture provides an in vitro model in which both cell viability and phenotype are maintained for extended periods relative to conventional monoculture (abstract). The hepatocytes may be obtained from a human donor suffering from a disorder of the liver (primary human hepatocyte) wherein the disorder is non-alcoholic steatohepatitis (NASH) (page 36 para 61) and at least one of the non-parenchymal cell population is stromal cells, specifically fibroblasts (page 37 para 62). Hepatocytes from NASH patients are described as swelled and ballooned (page 57, para 114).The non-parenchymal cells may be human fibroblasts (primate fibroblasts) (page 37 para 62). Micropatterning is not required to create either contact or paracrine co-culture models (page 39 para 68, page 61 para 128). 
Khetani do not describe wherein the liver constructs include aggregated cells and silent with regard to the ratio of the hepatocytes to the fibroblasts.
Yarmush are directed to compositions and methods of functionally enhanced in vitro cell culture system (Title). The systems are taught to include cells maintained in a metabolically highly active state from close to the onset of the culture  and may be utilized to test the impact of various products on the cells (page 1 para 6). Micropatterning is indicated as optional (page 2 para 14). One approach for a 3D configuration of the cells relies on the aggregation of hepatocytes into spheroids (page 5 para 71) and can include co-culture with fibroblasts which play a supportive role in the metabolic or other functionality of the hepatocytes (page 5 para 75-76). The ratio of the first population (hepatocyte) to the second population (fibroblast) can be about 1:1, 1:2 up to 1:10 or vice versa. In one embodiment the hepatocyte to fibroblast ratio is 1:1 (pages 5-6, para 76).
One of ordinary skill in the art would have been motivated to co-culture the hepatocytes and fibroblasts of Khetani as aggregated cells because Yarmush indicate that this is a suitable type of co-culture that enables the cells to form a 3D structure (page 2 para 14) and this provides the advantage of highly functional cells while diminishing the time required to achieve such high functionality, thus reducing time lost for productive use of the cultures (page 4 para 57). One of ordinary skill in the art would have had a reasonable expectation of success because Yarmush specifically suggest that a spheroid culture is beneficial for hepatocytes, and for co-culture with fibroblasts as described above and Khetani indicate that their co-cultures can be cultured together in the same container (page 35 para 55) and are to be used for toxicology studies and amenable to variations (page 68 para 145-147).
Therefore the combined teachings of Khetani et al and Yarmush et al render obvious Applicant’s invention as claimed.




Claim(s) 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khetani et al (WO 2016/210163-newly cited) in view of Yarmush et al (US 2012/0129207-newly cited)  as applied to claims 1-3, 7 and 9 above, and further in view of Miller et al (WO 01/79453-newly cited, using a machine translation).
Regarding claim 4, the combined teachings of Khetani and Yarmush render obvious the claimed invention as described above, but do not specifically mention the use of aggregates in cell sheet form.
Miller teach a cell culture method with cell clusters obtained by this method and uses thereof (Title). The cell aggregates can be in sheet or spheroid form (page 1 lines 13-19). These aggregated cells find use in the large scale screening of molecules of therapeutic interest, toxicology and restorative medicine in particular (page 6 lines 211-215). Methods for obtaining cell sheets and spheroids are schematized in Figure 1 (page 7 lines 283-284). Spheroids, organoids and cell sheets of human liver cells are specifically indicated as preferred for pharmacological studies (page 7 line 289- page 8 line 291, page 11 line 453-page 12 line 459). 
One of ordinary skill in the art would have been motivated to co-culture the cells of Khetani in the format of an aggregated cell sheet because Miller teach and suggest that this is beneficial for the production of cell constructs useful in pharmacological studies to test the effects of products on in vitro liver tissue. One of ordinary skill in the art would have had a reasonable expectation of success because Miller specifically indicate that aggregated cell cultures, and aggregated cell sheets are suitable for hepatocytes and fibroblasts (page 9 lines 358-360) and Khetani indicate that their co-cultures can be cultured together in the same container (page 35 para 55) and are to be used for toxicology studies and amenable to variations (page 68 para 145-147).
Therefore the combined teachings of Khetani et al, Yarmush et al and Miller et al render obvious Applicant’s invention as claimed.



Claim(s) 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khetani et al (WO 2016/210163-newly cited) in view of Yarmush et al (US 2012/0129207-newly cited)  as applied to claims 1-3, 7 and 9 above, and further in view of Rangwala et al (Journal of Pathology 2011).
Regarding claims 5-6 and 8, the combined teachings of Khetani and Yarmush render obvious the claimed invention as described above, but do not specifically mention SHH protein expression, a Mallory-Denk body or α-SMA expression.
However, Khetani suggest wherein their liver construct exhibits at least one phenotype characteristic of a liver disorder, specifically ballooned hepatocytes (page 57, para 114).
Rangwala teach cultures of ballooned hepatocytes that express increased production of SHH as compared to vehicle treated controls (Title, abstract, Figures 1-3). The ballooned hepatocytes also included Mallory-Denk bodies as well (Figures 1-2). Rangwala teach that ballooned hepatocytes distinguish NASH from steatosis (abstract) and play a central role in the pathogenesis of fibrotic liver disease (page 409, column 1). While the ballooned hepatocytes themselves were not positive for α-SMA expression, the cells in the surrounding matrix expressed these myofibroblast markers and this suggested that the ballooned hepatocytes might provide a paracrine pro-fibrogenic signal to neighboring cells, such as stromal cells (page 407 column 2).
One of ordinary skill in the art would have been motivated to include the ballooned hepatocytes of Rangwala with the features of increased SHH production, presence of Mallory-Denk bodies and expression of α-SMA in the liver construct of Khetani because Rangwala teach that these features are representative of NASH and play a central role in the pathogenesis of fibrotic liver disease and Khetani indicate that their liver construct includes hepatocytes and fibroblasts from donors with a liver disorder and thus will exhibit at least one phenotype characteristic of a liver disorder, specifically ballooned hepatocytes (page 3, para 8, page 57, para 114). One of ordinary skill in the art would have had a reasonable expectation of success because Khetani also indicates that their liver construct models liver disorders such as NASH (page 36 para 61).
Therefore the combined teachings of Khetani et al, Yarmush et al and Rangwala et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because they do not relate to the new grounds of rejection above.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632